Title: To George Washington from Edward Newenham, 16 October 1790
From: Newenham, Edward
To: Washington, George

 

Dear Sir
BellChaupe [Dublin] 16 October 1790

Though my Letters cannot be worthy of taking up a moment of your Time, when you are to materialy engaged in the Internal plan for the future prosperity of the united states, And when your mind must be eventualy engaged in the present fluctuating Situation of European Politics; where we see the Gens-des-Armes deserting their Grand Monarch & Supporting the rights of Mankind, & in another Country the founders of despotism, (the Monks & Friars) pretending to take Arms in defence of Liberty; at Such a period the Letters of an Islander, unconnected with the Grand Movements of Europe, cannot be even amusing, but the pleasure I enjoy in corresponding with you, induces me to trespass on your forgiveness.
Last Month I had the Honor of Sending you, the Account of our Lord Chancellors having attempted to overturn the Chartered Rights of the Citizens of Dublin; Since he was defeated in that attempt of imitating Judge Jeffries, his Defeat has instigated him to declare war against Every Right of a Freeman; Reports are Current, that he has already framed a Law (which by a hired band of Placemen he may get passed by both Houses of Parliament) to alter the Charters of the few Free Cities in this Kingdom, & render the Election of Magistrates Subservient to the Mandates of the Minister; though possessed of Power, they want to exceed even that of the Sultan; they will overflow the Cup of oppression & teach Mankind they must make a Sudden & bold Effort to break their Chains; these last 8 Months have been more productive of the Grossest Corruption in the fountain of Honor that can be paralelled in the History of England; five Peerages were Sold; avowedly Sold at public Vendue; So barefaced, that when the Minister was Charged with the infamous Traffick, he did not attempt to deny it; the fact is thus settled—the Woud-be-Peer pays the Vice-regal secretary a sum of Money £1000 & buys a seat in the House of Commons for a person to Vote for Ministry, who thereby adds one to his Band among the Lords, & retains his Majority among the Commons; Had we a Majority in Parliament, this Traffick would undergo its adequate punishment; and before the Ides of March 1791 we are to have four more new Creations; a Short time Since Sir Frederick Flood,

who had faithfully obeyed the Dictates of Government in 3 Parliaments, was Candidate for a County, he took a Test, that he would obey their Instructions; he lost his Election & was then turned out of his Employment of £500 a year Income; Every Man that has an Employment of that Value must go into Parliament or Get a Voting Proxy—We have the Dawn of hope, that Common Sence & Justice will have some Weight in the Next Session as the principles of the Whig Club are generaly adopted.
In France, Affairs appear to me to be nearly at a Crisis—whether the present or nearly the old Constitution shall remain—the affair of the Assignats was a Tryal of Strength; the Bulk of the People seem to approve of that Mode of Finance; a Desperate Dissorder required a desperate Remedy; the Enquiry instituted by the Chatelet against Mirabeau & Orleans have ended favourable for them; but they are Chagrind at the process having been begun; & thus a party will be formed, that may divide the friends of the Revolution; Spain will force England to a War in order to divert the French in General, & distract the Councils of the present Government (& here I cannot avoid a Circumstance that happend this Evening, a Spanish Merchant ⟨man⟩ manned by Spaniards came into this Harbour with a Cargo of Wine & fruit, which none of our Ships have ventured to do in any Port in Spain)—In Saxony some troubles are hourly expectd, & would have proved serious, if there had been a dispute between Austria & Prussia—the Crusaders in the Netherlands are Slaughterd by hundreds, & when the Grand Army arrives, they will be annihilated, for the Bulk of the people are not hearty in the Cause; they Know they are only fighting to add to the Riches of Cathedrals & Convents; they Know, that if the Clergy were triumphant, their Taxes would not be Lessn’d nor would the Ancient Belgic Constitution be restord—in Switzerland the Cheifs begin to fear, I mean in the Aristocratic Cantons; a Spirit of Equalization, that does not Suit their System of Government—Should France Succeed in its Revolution, Spain & Portugal will feel the Effects of a Simular attempt.
My Ardent Prayer is & always has been for the prosperity of you & your Allies—may your union be more & more Consolidated, & may you soon raise the Temple of Liberty in South America, & Shew the Natives the Blessings of American Government—May America remember her Washington to the Latest

Posterity, & may the Virtues of the Present Inhabitants descend in unimpaired Glory to their Succeeding Generations.
I do not, even at this period of my Life, relinquish the Hope I entertaind of paying my personal respects at Mount Vernon, if God is pleased to prolong my Life.
Lady Newenham whose heart & Principles were ever warm in your Noble Cause & personal Safety joins in Sincere Wishes for yours & Mrs Washingtons health & Happiness. I have the Honor to remain My Dear Sir with the most perfect Esteem your faithfull & obt Hble Sert

Edward Newenham


This goes by the Olive Branch Captain Barnwell bound to New york.

